Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	Applicant' s amendment filed on 12/17/2021 has been entered. Claims 7, 12 and 13 have been amended. Claim 17 is added new. Claims 7-17 are still pending in this application with claims 7, 12, 13 and 17 being independent.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for 
5.	Claims 7-17 are rejected under 35 U.S.C. 103 as being unpatentable over
Ly et al. (US Pub. No: 2019/0089474 A1) in view of Huawei et al. (“CORESET configuration and search space design”, 3GPP TSG RAN WG1 Meeting AH_NR#3, R1-1715395, Sept 2017).
	Regarding claim 7, Ly et al. teach a terminal (see Abstract and Fig.7 for terminal) comprising: a receiver (see Fig.7, block 710) that detects a synchronization signal (SS)/physical broadcast channel (PBCH) block including an SS and a PBCH (see Fig.6 and para [0069] wherein UE 115-b receiving the SS block including the synchronization signals and the PBCH transmitted from the base station 105-b, is mentioned and also see para [0071]); and a processor (see Fig.7, block 715) that determines a resource for monitoring a downlink control channel based on a field in the PBCH (see para [0071] wherein UE 115-b identifying, from the PBCH, a relative position indication which indicates a relative position of the coreset in relation to the SS block, is mentioned and also the relative position indication indicating whether the coreset is above or below the SS block in a frequency domain, and the multiplexing indication and the relative position indication being combined as a multi-bit indicator in the PBCH, is mentioned),	
Ly et al. is silent in teaching the above terminal comprising determining a resource for monitoring a downlink control channel based on a first subcarrier spacing of the SS/PBCH block, a second subcarrier spacing of the resource, a frequency band, and an index of the SS/PBCH block. 
based on a first subcarrier spacing of the SS/PBCH block, a second subcarrier spacing of the resource, a frequency band, and an index of the SS/PBCH block (see page 3, Fig.2 wherein different subcarrier spacings (i.e. first and second subcarrier spacings) being shown for SS block and RMSI CORESET, is mentioned &  page 2, under section 2.1.1, last para wherein the CORESET of UE being configured central aligned with the SS block but with a different numerology (that includes first subcarrier spacing of the SS/PBCH block and second subcarrier spacing of the resource/CORESET being different) and BW/frequency_band, is mentioned, also see page 3, under section 2.1.1, 4th para & Table 1, wherein configurations of CORESET for scheduling RMSI for UE (that include determining a resource for monitoring a downlink control channel) including CORESET SCS/second subcarrier spacing of the resource and CORESET BW/frequency_band, is mentioned and also see page 5, under section 2.1.1, proposal 2, wherein exact time-domain position  of CORESET for RMSI for candidate configuration being further derived according to the location of SS/PBCH block/index of the SS/PBCH block, is mentioned). 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above terminal of Ly et al. to include determining a resource for monitoring a downlink control channel based on a first subcarrier spacing of the SS/PBCH block, a second subcarrier spacing of the resource, a frequency band, and an index of the SS/PBCH block, disclosed by Huawei et al. in order to provide an effective mechanism for efficient search space 
Regarding claim 8, Ly et al. and Huawei et al. together teach the terminal according to claim 7.
Ly et al. further teach the terminal according to claim 7, wherein the resource is associated with the SS/PBCH block (see Fig.5, para [0065] wherein the coreset configuration (e.g., received in the PBCH of SS block 210) indicating an offset 510 between the SS block 210 and the coreset 405, is mentioned and also see para [0071]).
Regarding claim 9, Ly et al. and Huawei et al. together teach the terminal according to claim 7.
Ly et al. further teach the terminal according to claim 7, wherein the processor determines one pattern out of a plurality of patterns that indicate a positional relationship between the SS/PBCH block and the resource, based on the field and at least one of the first subcarrier spacing, the second subcarrier spacing, and the frequency band (see paragraph [0064] wherein UE 115-a receiving a configuration of the coreset 405 in the PBCH of SS block 210, and, based on the coreset configuration and the type of multiplexing used to multiplex the coreset 405 and the SS block 210 (e.g., frequency division multiplexing (FDM), time division multiplexing (TDM), or both), UE 115-a identifying the appropriate resources to monitor for the coreset, is mentioned and also see para [0071] wherein the multiplexing indication and the relative position indication being combined as a multi-bit indicator (e.g., a two-bit indicator, a three-bit indicator, a four-bit indicator, or using some other number of bits) in the PBCH), is frequency domain, is mentioned), wherein the plurality of patterns comprises: a first pattern in which the SS/PBCH block and the resource are time-division multiplexed (see Fig.4A and para [0059]); and a second pattern in which the SS/PBCH block and the resource are frequency-division multiplexed (see Fig. 4B/4C and para [0060]). 
Regarding claim 10, Ly et al. and Huawei et al. together teach the terminal according to claim 7.
	Huawei et al. further teach the terminal according to claim 7, wherein the second subcarrier spacing is provided by the PBCH (see page 2, under section 2.1.1, 2nd para and also see page 3, Table 1, wherein NR-PBCH indicating SCS of CORESET, is mentioned) (the same motivation is maintained as in claim 7). 
Regarding claim 11, Ly et al. and Huawei et al. together teach the terminal according to claim 7.
	Ly et al. further teach the terminal according to claim 7, wherein the downlink control channel indicates a frequency resource assignment of a downlink shared channel by using a resource block index of the resource (see Fig.5 and para [0056] wherein the location of the data channel/downlink shared channel being indicated by control information transmitted by base station 105-a in a coreset, is mentioned and also see para [0066]). 
Regarding claim 12, Ly et al. teach a radio communication method for a terminal (see Abstract and Fig.7 for terminal) comprising: detecting a synchronization signal (SS)/physical broadcast channel (PBCH) block including an SS and a physical multi-bit indicator in the PBCH, is mentioned). 
Ly et al. is silent in teaching the above method for a terminal comprising determining a resource for monitoring a downlink control channel based on a first subcarrier spacing of the SS/PBCH block, a second subcarrier spacing of the resource, a frequency band, and an index of the SS/PBCH block. 
However, Huawei et al. teach a radio communication method for a terminal comprising determining a resource for monitoring a downlink control channel based on a first subcarrier spacing of the SS/PBCH block, a second subcarrier spacing of the resource, a frequency band, and an index of the SS/PBCH block (see page 3, Fig.2 wherein different subcarrier spacings (i.e. first and second subcarrier spacings) being shown for SS block and RMSI CORESET, is mentioned &  page 2, under section 2.1.1, last para wherein the CORESET of UE being configured central aligned with the SS block but with a different numerology (that includes first subcarrier spacing of the SS/PBCH block and second subcarrier spacing of the resource/CORESET being different) and BW/frequency_band, is mentioned, also see page 3, under section 2.1.1, th para & Table 1, wherein configurations of CORESET for scheduling RMSI for UE (that include determining a resource for monitoring a downlink control channel) including CORESET SCS/second subcarrier spacing of the resource and CORESET BW/frequency_band, is mentioned and also see page 5, under section 2.1.1, proposal 2, wherein exact time-domain position  of CORESET for RMSI for candidate configuration being further derived according to the location of SS/PBCH block/index of the SS/PBCH block, is mentioned). 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method for a terminal of Ly et al. to include determining a resource for monitoring a downlink control channel based on a first subcarrier spacing of the SS/PBCH block, a second subcarrier spacing of the resource, a frequency band, and an index of the SS/PBCH block, disclosed by Huawei et al. in order to provide an effective mechanism for efficient search space design and optimum CORESET configuration of UEs for initial access and also for supporting the flexibility to configure higher aggregation levels for URLLC in wireless communication system.
Regarding claim 13, Ly et al. teach a base station (see Abstract and Fig.11 for base station & para [0100]) comprising: a transmitter (see Fig.11, block 1120) that transmits a synchronization signal (SS)/physical broadcast channel (PBCH) block including an SS and a PBCH (see Fig.6 and para [0069] wherein base station 105-b identifying an SS block including synchronization signals and a PBCH to transmit to one or more UEs (including UE 115-b), is mentioned); and a processor (see Fig.11, block 1115) that allocates a downlink control channel to a resource for monitoring the 
Ly et al. is silent in teaching the above base station comprising allocating a downlink control channel to a resource for monitoring the downlink control channel based on a first subcarrier spacing of the SS/PBCH block, a second subcarrier spacing of the resource, a frequency band, and an index of the SS/PBCH block. 
However, Huawei et al. teach a base station comprising allocating a downlink control channel to a resource for monitoring the downlink control channel based on a first subcarrier spacing of the SS/PBCH block, a second subcarrier spacing of the resource, a frequency band, and an index of the SS/PBCH block (see page 3, Fig.2 wherein different subcarrier spacings (i.e. first and second subcarrier spacings) being shown for SS block and RMSI CORESET, is mentioned &  page 2, under section 2.1.1, last para wherein the CORESET of UE being configured central aligned with the SS block but with a different numerology (that includes first subcarrier spacing of the SS/PBCH block and second subcarrier spacing of the resource/CORESET being different) and BW/frequency_band, is mentioned, also see page 3, under section 2.1.1, 4th para & Table 1, wherein configurations of CORESET for scheduling RMSI for UE (that include determining a resource for monitoring a downlink control channel) including page 5, under section 2.1.1, proposal 2, wherein exact time-domain position  of CORESET for RMSI for candidate configuration being further derived according to the location of SS/PBCH block/index of the SS/PBCH block, is mentioned). 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above base station of Ly et al. to include allocating a downlink control channel to a resource for monitoring the downlink control channel based on a first subcarrier spacing of the SS/PBCH block, a second subcarrier spacing of the resource, a frequency band, and an index of the SS/PBCH block, disclosed by Huawei et al. in order to provide an effective mechanism for efficient search space design and optimum CORESET configuration of UEs for initial access and also for supporting the flexibility to configure higher aggregation levels for URLLC in wireless communication system.
Regarding claim 14, Ly et al. and Huawei et al. together teach the terminal according to claim 8.
Ly et al. further teach the terminal according to claim 8, wherein the processor determines one pattern out of a plurality of patterns that indicate a positional relationship between the SS/PBCH block and the resource, based on the field and at least one of the first subcarrier spacing, the second subcarrier spacing, and the frequency band (see paragraph [0064] wherein UE 115-a receiving a configuration of the coreset 405 in the PBCH of SS block 210, and, based on the coreset configuration and the type of multiplexing used to multiplex the coreset 405 and the SS block 210 frequency domain, is mentioned), wherein the plurality of patterns comprises: a first pattern in which the SS/PBCH block and the resource are time-division multiplexed (see Fig.4A and para [0059]); and a second pattern in which the SS/PBCH block and the resource are frequency-division multiplexed (see Fig. 4B/4C and para [0060]). 
Regarding claim 15, Ly et al. and Huawei et al. together teach the terminal according to claim 8.
Huawei et al. further teach the terminal according to claim 8, wherein the second subcarrier spacing is provided by the PBCH (see page 2, under section 2.1.1, 2nd para and also see page 3, Table 1, wherein NR-PBCH indicating SCS of CORESET, is mentioned) (the same motivation is maintained as in claim 7).
Regarding claim 16, Ly et al. and Huawei et al. together teach the terminal according to claim 9.
Huawei et al. further teach the terminal according to claim 9, wherein the second subcarrier spacing is provided by the PBCH (see page 2, under section 2.1.1, 2nd para and also see page 3, Table 1, wherein NR-PBCH indicating SCS of CORESET, is mentioned) (the same motivation is maintained as in claim 7).
Regarding claim 17, Ly et al. teach a system (see Abstract and Fig.6) comprising: a terminal (see Fig.6, UE 115-b and also Fig.7) that comprises: a receiver (see Fig.7, block 710) that detects a synchronization signal (SS)/physical broadcast channel (PBCH) block including an SS and a PBCH (see Fig.6 and para [0069] wherein UE 115-b receiving the SS block including the synchronization signals and the PBCH transmitted from the base station 105-b, is mentioned and also see para [0071]); and a processor (see Fig.7, block 715) that determines a resource for monitoring a downlink control channel based on a field in the PBCH (see para [0071] wherein UE 115-b identifying, from the PBCH, a relative position indication which indicates a relative position of the coreset in relation to the SS block, is mentioned and also the relative position indication indicating whether the coreset is above or below the SS block in a frequency domain, and the multiplexing indication and the relative position indication being combined as a multi-bit indicator in the PBCH, is mentioned) and 	a base station (see Fig.6, BS 105-b and also Fig.11) that transmits the SS/PBCH block (see Fig.6, BS 105-b and see para [0069] wherein base station 105-b identifying an SS block including synchronization signals and a PBCH to transmit to one or more UEs (including UE 115-b), is mentioned).
Ly et al. is silent in teaching the above system comprising the terminal comprising determining a resource for monitoring a downlink control channel based on a first subcarrier spacing of the SS/PBCH block, a second subcarrier spacing of the resource, a frequency band, and an index of the SS/PBCH block. 
However, Huawei et al. teach a system comprising terminal comprising determining a resource for monitoring a downlink control channel based on a first subcarrier spacing of the SS/PBCH block, a second subcarrier spacing of the resource, a frequency band, and an index of the SS/PBCH block (see page 3, Fig.2 wherein different subcarrier spacings (i.e. first and second subcarrier spacings) being shown for SS block and RMSI CORESET, is mentioned &  page 2, under section 2.1.1, last para wherein the CORESET of UE being configured central aligned with the SS block but with a different numerology (that includes first subcarrier spacing of the SS/PBCH block and second subcarrier spacing of the resource/CORESET being different) and BW/frequency_band, is mentioned, also see page 3, under section 2.1.1, 4th para & Table 1, wherein configurations of CORESET for scheduling RMSI for UE (that include determining a resource for monitoring a downlink control channel) including CORESET SCS/second subcarrier spacing of the resource and CORESET BW/frequency_band, is mentioned and also see page 5, under section 2.1.1, proposal 2, wherein exact time-domain position  of CORESET for RMSI for candidate configuration being further derived according to the location of SS/PBCH block/index of the SS/PBCH block, is mentioned). 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the terminal of above system of Ly et al. to include determining a resource for monitoring a downlink control channel based on a first subcarrier spacing of the SS/PBCH block, a second subcarrier spacing of the resource, a frequency band, and an index of the SS/PBCH block, disclosed by Huawei et al. in order to provide an effective mechanism for efficient search space design and optimum CORESET configuration of UEs for .
Response to Arguments
6.	Applicant's arguments filed on 12/17/2021 have been fully considered but they are not persuasive. 
7.	Applicant’s amendment of independent claims 7, 12 and 13 necessitated new citations and explanations of the references as presented in the current office action.
8.	Applicant’s amendment of independent claims 7, 12 and 13 overcomes provisional non-statutory double patenting rejection of claims 7, 8, 10, 12, 13, 15 and 16.
9.	In pages 8-9 of Applicant’s Remarks, regarding independent claim 7, Applicant mainly mentions that Huawei necessarily cannot remedy the defects of Ly to teach, "a processor that determines a resource for monitoring a downlink control channel based on a field in the PBCH, a first subcarrier spacing of the SS/PBCH block, a second subcarrier spacing of the resource, a frequency band, and an index of the SS/PBCH block," as recited in amended independent claim 7.
	However, the Examiner respectfully disagrees to the above statements of the Applicant as follows. Ly et al. clearly teach determining a resource for monitoring a downlink control channel based on a field in the PBCH (see para [0071] wherein UE 115-b identifying, from the PBCH, a relative position indication which indicates a relative position of the coreset in relation to the SS block, is mentioned and also the relative position indication indicating whether the coreset is above or below the SS block in a multi-bit indicator in the PBCH, is mentioned).
Huawei et al. clearly teach determining a resource for monitoring a downlink control channel based on a first subcarrier spacing of the SS/PBCH block, a second subcarrier spacing of the resource, a frequency band, and an index of the SS/PBCH block (see page 3, Fig.2 wherein different subcarrier spacings (i.e. first and second subcarrier spacings) being shown for SS block and RMSI CORESET, is mentioned &  page 2, under section 2.1.1, last para wherein the CORESET of UE being configured central aligned with the SS block but with a different numerology (that includes first subcarrier spacing of the SS/PBCH block and second subcarrier spacing of the resource/CORESET being different) and BW/frequency_band, is mentioned, also see page 3, under section 2.1.1, 4th para & Table 1, wherein configurations of CORESET for scheduling RMSI for UE (that include determining a resource for monitoring a downlink control channel) including CORESET SCS/second subcarrier spacing of the resource and CORESET BW/frequency_band, is mentioned and also see page 5, under section 2.1.1, proposal 2, wherein exact time-domain position  of CORESET for RMSI for candidate configuration being further derived according to the location of SS/PBCH block/index of the SS/PBCH block, is mentioned, all of the above teaching of Huawei et al.  is clearly equivalent to “determining a resource for monitoring a downlink control channel based on a first subcarrier spacing of the SS/PBCH block, a second subcarrier spacing of the resource, a frequency band, and an index of the SS/PBCH block”) and thus, Ly et al. and Huawei et al. together teach all the .
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	IRUKULAPATI et al. (US Pub. No: 2020/0252890 A1) disclose mechanisms relating to network synchronization signaling.
	Xiong et al. (US Pub. No: 2020/0092946 A1) disclose mechanisms relating to configure a control resource set (CORESET) in next generation wireless communication system.
  	JIANG (US Pub. No: 2019/0273597 A1) discloses mechanisms to provide a data transmission method and device in a wireless communication network, so as to configure numerology flexibly in the wireless communication network, so as to adapt to change of different services.
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
12.	Any response to this office action should be faxed to (571) 273-8300 or mailed 
To:
	 	Commissioner for Patents,
                      P.O. Box 1450
                      Alexandria, VA 22313-1450
                      Hand-delivered responses should be brought to
                      Customer Service Window
                       Randolph Building
                       401 Dulany Street
                       Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVASA R REDDIVALAM whose telephone number is (571)270-3524.  The examiner can normally be reached on M-F 10-7 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 

/SRINIVASA R REDDIVALAM/          Examiner, Art Unit 2477    
3/12/2022                                                                                                                                                                                          

/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477